AMENDED AND RESTATED FORBEARANCE AND AMENDMENT AGREEMENT

This Amended and Restated Forbearance and Amendment Agreement (the "Agreement")
is entered into by and between Diversified Corporate Resources, Inc., a Texas
corporation (the "Company"), and Paul J. Cornely (the "Shareholder").

Whereas, the parties hereto, Thomas W. Rinaldi ("Rinaldi"), and Gary E. Kane
("Kane") have previously entered into (a) that certain Forbearance and Amendment
Agreement which is dated and effective as of October 8, 2001 (herein referred to
as the "Prior Agreement"), (b) that certain Conformation Agreement dated as of
December 31, 2001 (herein referred to as the "Confirmation Agreement"), and (c)
that certain First Amended Confirmation Agreement which is dated as of May 31,
2002 (the "Amendment Agreement"); and

Whereas, the parties hereto, Rinaldi, Kane, Deborah A. Janfrancisco
("Janfrancisco"), Texcel Services, Inc., a Pennsylvania corporation originally
incorporated in Texas as DCRI Acquisition Corporation ("Buyer"), Texcel, Inc., a
Pennsylvania corporation ("Texcel"), Texcel Technical Services, Inc., a
Pennsylvania corporation ("Texcel Technical") (Texcel and Texcel Technical are
collectively referred to herein as "Seller"), have previously entered into that
certain Asset Purchase Agreement (herein referred to as the "Purchase
Agreement") which is dated October 7, 1998, but which is stated to be effective
as of September 30, 1998; and

Whereas, Rinaldi and Kane intend to enter into a separate document with the
Company to evidence the amendments and terminations herein set forth; and

Whereas, the Company has assumed, and is the party responsible, for all of the
obligations of the Buyer under the terms of this Agreement, and all related
agreements; and

Whereas, the parties desire to enter into this Agreement to set forth the
preliminary terms of a document anticipated to be (a) an amendment to the
Purchase Agreement, (b) an amendment and restatement of the Initial Agreement,
and (c) a document to terminate the effect of both the Confirmation Agreement
and the Amendment Agreement; and

Whereas, this Agreement is intended to document the understandings of the
parties to the matters herein set forth.

For good and valuable consideration received, the parties hereto contract and
agree as follows:

1. The parties acknowledge and agree that (a) the statements set forth above are
true and correct, (b) the Company currently has a line of credit (herein
referred to as the "Greenfield Credit Facility") from Greenfield Commercial
Credit, L.L.C., a Michigan corporation ("Greenfield"), (c) the Company has an
unpaid purchase price obligation (the portion of such amount which is payable to
the Shareholder is herein referred to as the "Texcel Obligation") pursuant to
the Purchase Agreement, (d) the amount of the Texcel Obligation which is payable
to the Shareholder is $112,546.00 (exclusive of unpaid interest and legal fees),
(e) the accrued and unpaid interest on the Texcel Obligation was $3,751.53 on
December 31, 2002 (such amount is herein referred to as the "Accrued Interest"),
(f) the Company has requested that the Shareholder forbear from taking legal
action to collect the unpaid amount of the Texcel Obligation, (g) the terms of
repayment of the Texcel Obligation are restructured as herein provided, (h) the
Texcel Obligation has previously been assigned to the Shareholder by Sellers,
(i) the Company has already paid to Janfrancisco all amounts payable to
Janfrancisco pursuant to the Purchase Agreement, and (j) the aggregated total of
the unpaid, principal amounts payable to Shareholder, Rinaldi and Kane, pursuant
to the Purchase Agreement, is currently $746,800.00 (such amount is herein
referred to as the "Unpaid Purchase Amount").

2. The parties further acknowledge and agree that (a) the obligation of the
Company to make any payments pursuant to this Agreement is subject to the
condition that the Shareholder first execute (and deliver to Greenfield) a
Subordination Agreement (herein referred to as the "Subordination Agreement"),
in form and content acceptable to Greenfield, related to the Texcel Obligation,
and (b) the term of the Subordination Agreement shall end on the earlier of the
payment in full of the Greenfield Credit Facility, or the date which shall be
thirty (30) days from the date of receipt by Greenfield of notice from
Shareholder that the Company is in default of its obligations under this
Agreement; a copy of such notice must also be sent to the Company.

3. The maturity date of the Texcel Obligation is agreed to be June 30, 2004
(such date is herein referred to as the "Maturity Date").

4. Interest on the unpaid portion of the Texcel Obligation will be payable by
the Company to the Shareholder as follows: (a) interest on the Texcel Obligation
has accrued from September 1, 2002, until December 31, 2002, at the rate of ten
percent (10%) per annum (herein referred to as the "2002 Interest"), (b)
interest on the Texcel Obligation will accrue from January 1, 2003, at the rate
of twelve and one-half percent (12.5%) per annum (herein referred to as the
"Post 2002 Interest"), (c) the 2002 Interest will be payable as follows: (i) one
half of the 2002 Interest shall be due on or before March 15, 2003, the balance
of the 2002 Interest shall be due on or before April 15, 2003, and (d) the Post
2002 Interest will be payable as follows: (i) one half of the unpaid Post 2002
Interest from January 1, 2003 until March 15, 2003, will be due on or before
March 15, 2003, (ii) the balance of the unpaid Post 2002 Interest, for the
period from January 1, 2003 until April 15, 2003, will be due on or before April
15, 2003, and (iii) each payment thereafter will be due on or before the first
business day of each month commencing in May, 2003, and continuing each month
thereafter until the Maturity Date at which time the Post 2002 Interest will be
payable in full.

5. Until paid in full, the principle amount of the Texcel Obligation shall be
paid by the Company to the Shareholder on a monthly basis, pursuant to the
formula (herein referred to as the "Greenfield Formula") as set forth in the
Greenfield Credit Facility documents. For purposes hereof, the Greenfield
Formula is understood to mean that (a) the Company may make payments of the
principal amount of the Unpaid Purchase Amount, pursuant to the Subordination
Agreement, (b) the amount of the Texcel Obligation to be paid by the Company to
the Shareholder, pursuant to this Agreement, is agreed to be four and .52
percent (4.52%) of the Company's borrowing capacity in excess of $1,000,000.00
on the last business day of each month beginning with the month of January, 2003
(such amount is herein referred to as the "Availability Amount"), and (c) on or
before the 5th day of each month, commencing with February 5, 2003, an amount
which shall be equal to the Availability Amount on the last business day of the
preceding month. The parties acknowledge that (i) the Availability Amount will
be determined by reducing by $1,000,000.00 the amount of the accounts receivable
of the Company (on the date for determining the Availability Amount each month)
which are eligible for borrowing purposes by the Company (such accounts
receivable are herein referred to as the "Eligible Receivables") under the terms
of the Greenfield Credit Facility which are in effect at the time of making the
determination of the Availability Amount for the month involved, (ii) the
Company shall have the obligation of determining the Availability Amount on the
last business day of each month beginning with January, 2003, until the Texcel
Obligation is paid in full, (iii) the Company must provide to the Shareholder,
on or before the 5th day of each month hereafter until the Texcel Obligation is
paid in full, with a written copy of the Company's calculation of the
Availability Amount for the prior month, (iv) the Company shall not take action
to change the method of determining the Eligible Receivables for the primary
purpose of reducing the amount to be paid to the Shareholder pursuant to the
terms of this Agreement, and (v) unless and to the extent that the Shareholder
agrees to the contrary in writing, the Greenfield Formula shall remain in effect
even if Greenfield ceases to be a lender to the Company.

6. Notwithstanding anything to the contrary in this Agreement or in the
Greenfield Credit Facility documents, as now in effect or as hereafter amended,
until such time as the Texcel Obligation is paid in full, upon the occurrence of
each Significant Event (as herein defined), during the period of time from
January 1, 2003 until June 30, 2004, the Company shall be obligated to make an
accelerated payment to the Shareholder to reduce the unpaid amount of the Texcel
Obligation pursuant to the terms set forth in this Section 6 of the Agreement.
For purposes of this Section 6, a Significant Event will be an acquisition by
the Company (or one of its subsidiaries) which involves cash payments by the
Company (or one of its subsidiaries), prior to June 30, 2004, that exceed
$100,000.00.

On the date of closing of each Significant Event, the Company shall be obligated
to make a cash payment to the Shareholder to be applied toward the unpaid
portion of the Texcel Obligation. The amount of such payment shall be determined
as follows: (a) first multiply $6,252.38 (1/18th of the current portion of the
Texcel Obligation) by the number of months subsequent to December, 2002, to and
including the month in which the closing of the acquisition involved takes
place, and (b) then reduce such amount by the total amount payments in reduction
of the Texcel Obligation made by the Company during the period from January 1,
2003 until the date of closing of the acquisition involved. For example, if a
Significant Event were closed on June 30, 2003, and no payments in reduction of
the Texcel Obligations had been made prior to such date, the Company would be
required to make a $37,514.28 payment to the Shareholder in reduction of the
Texcel Obligation.

A separate calculation, as aforesaid, will be made for each Significant Event
occurring subsequent to January 1, 2003. The maximum amount payable to the
Shareholder pursuant to this Section 6 of the Agreement shall be the total
unpaid amount of the Texcel Obligation.

The foregoing accelerated payments of the Texcel Obligation shall not change the
obligation of the Company to make payments to the Shareholder pursuant to the
Greenfield Formula.

7. The Company shall be deemed to be in default, and the Texcel Obligation shall
become immediately due and payable upon the occurrence of any one or more of the
following events:

The Company shall be in default of its obligations under the Purchase Agreement.

The Company shall fail to make any of the scheduled payments on the Texcel
Obligation, and such default shall continue for a period of five (5) days
following the date the required payment was originally due and payable.

Greenfield shall commence formal litigation proceedings to collect the amount
owed by the Company under the Greenfield Credit Facility.

The Company shall sell, or cause to be sold, all or substantially all of the
assets of Buyer.

The Company shall sell all or substantially all of its assets, or shall merge
with, consolidate with, or otherwise combine with, any third party or entity not
owned or controlled by DCRI L.P. No. 2, Inc., a Texas corporation ("DCRI No.
2"), or J. Michael Moore ("Moore") (DCRI No. 2 and Moore are collectively
referred to herein as the "Controlling Stockholders").

There shall occur a change of control (as defined in Rule 405 under the Exchange
Act of 1934, as amended) which shall include any one or more of the following:
(i) the Controlling Stockholders shall collectively cease to be the largest
shareholder of the Company in a transaction in which the Controlling
Stockholders shall sell all or substantially all of their equity interest in the
Company, in a private transaction (not including a foreclosure upon assets by
any lending institution or person) to one or more third parties or entities
which are otherwise unaffiliated to Moore, and (ii) there shall occur any change
in the composition of the stockholders of the Company which would result in a
stockholder or group of stockholders (other than the Controlling Stockholders)
acquiring 50.1% or more of the issued and outstanding shares of common stock of
the Company.

8. Subject to the approval of the Board of Directors of the Company (which the
Company agrees to use its best efforts to obtain), that certain Common Stock
Warrant, which as amended was executed on June 27, 2002, but effective as of
December 31, 2001 (herein referred to as the "Warrant Agreement"), shall be
amended as follows: (a) the number of shares of the Company's common stock
(herein referred to as "Common Stock"), which may be purchased by Rinaldi and
Kane under the terms of the Warrant Agreement, shall be deemed to be excluded
from the Warrant Agreement and shall covered by separate documents for the
benefit of Rinaldi and Kane, (b) the number of shares of Common Stock which may
be purchased by the Shareholder under the Warrant Agreement shall increase by
2,007 shares to 15,070 shares (from 13,063 shares) of Common Stock, and (c) the
initial purchase price for the shares of Common Stock which the Shareholders
shall have the right to purchase pursuant to the Warrant Agreement shall
decrease from $0.57 per share to $0.27 per share, the closing price of the
Common Stock on February 20, 2003. The Company shall promptly execute and
deliver to the Shareholder an amended Warrant Agreement to evidence the
foregoing revisions.

9. The parties acknowledge and agree that (a) except as amended by the terms of
this Agreement, the Purchase Agreement shall remain in full force and effect,
(b) the Seller, the Company and the Shareholder are in compliance with the
Purchase Agreement and all of their obligations under the terms of the Purchase
Agreement, (c) notwithstanding anything to the contrary in Section 14.22 of the
Purchase Agreement, or in any other provision of the Purchase Agreement, or in
any other document, (i) the Shareholder did not forfeit the right to receive any
part of the Texcel Obligation for any reason, and (ii) the Company does not have
the right to deem any part of the Texcel Obligation to be forfeited for any
reason, this Agreement shall be effective regardless of whether or not the
Company enters into a similar arrangement with Rinaldi and/or Kane, and
regardless of the terms of any such arrangement with Rinaldi and/or Kane, and
(d) this Agreement shall constitute an amendment of Section 7 of that certain
Employment Agreement Re: Cornely (the "Employment Agreement") so that the
noncompetition period for Shareholder, as set forth in the Employment Agreement,
(1) shall be reduced to two (2) months from four and one-half (4 1/2) months,
and (2) shall terminate entirely if the Texcel Obligation shall become due and
payable in full prior to the Maturity Date, or if the Texcel Obligation is not
paid in full on or before July 5, 2004.

10. It is agreed that (a) the Company has heretofore paid $4,816.32 of the legal
fees of counsel for the Shareholder, Rinaldi and Kane, (b) upon execution of
this Agreement, the Company shall owe $10,183.68 of legal fees (herein referred
to as the "Unpaid Legal Fees") for the counsel of Shareholder, Rinaldi and Kane,
with $8.698.66 of the Unpaid Legal Fees to be paid to counsel for the
Shareholder and Rinaldi, and $1,485.02 of the Unpaid Legal Fees to be paid to
counsel for Kane. and (c) the Unpaid Legal fees payable to counsel for the
Shareholder and Rinaldi are payable by the Company as follows: (i) $4,349.33
shall be paid on or before March 15, 2003, and (ii) $4,349.33 shall be paid on
or before April 15, 2003.

11. The maximum amount of legal fees of the Shareholder's counsel which the
Company is obligated to reimburse, pursuant to the terms of the Prior Agreement,
as amended to date, shall be increased by $753.50 each time the repayment terms
of the Texcel Obligation are hereafter revised in writing. The payment of legal
fees pursuant to the Prior Agreement (as amended to date), or pursuant to this
Agreement, shall be without prejudice to a claim for legal services which may be
incurred in the future in connection with efforts of the Shareholder to collect
the unpaid portion of the Texcel Obligation as the result of the failure of the
Company to comply with the terms of this Agreement.

12. The Company confirms that there will not be any reduction in the amount of
the Texcel Obligation attributable to the Shareholder ceasing to be an employee
of Buyer or of the Company.

13. This Amendment Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective heirs, representatives,
successors and assigns.

14. This Amendment Agreement may be executed in one or more counterparts, each
of which shall be an original for all purposes.

15. This Agreement shall be governed under the laws of the state of Texas.

Dated and effective as of January 1, 2003, but actually executed this 21st day
of February, 2003.

_/s/ Paul J. Cornely

_______________________



Paul J. Cornely

DIVERSIFIED CORPORATE RESOURCES, INC.

By: _/s/ J. Michael Moore______________________

J. Michael Moore, Chairman of Chief Executive Officer